Judgment, Supreme Court, New York County (William Leibovitz, J.), rendered December 18, 2000, convicting defendant, after a jury trial, of robbery in the first degree, and sentencing him, as a *288second violent felony offender, to a term of 15 years with 5 years postrelease supervision, unanimously affirmed.
Evidence of the victim’s identification of a second perpetrator, who was not on trial, was not relevant to any material issue and defendant’s request to exclude this evidence should have been granted (see People v Rosario, 127 AD2d 209 [1987]). However, the error was harmless (see People v Johnson, 57 NY2d 969 [1982]). Concur — Nardelli, J.P., Sullivan, Rosenberger, Wallach and Gonzalez, JJ.